1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAMELA CHYBA,                                      CASE NO. 12cv837-LAB (NLS)
                                         Plaintiff,
12                                                      ORDER GRANTING DEFENDANT’S
                           vs.                          MOTION TO DISMISS [Dkt. 65]
13
     TXU ENERGY, et al.,
14
                                     Defendants.
15
16            Chyba originally sued the TXU Defendants (“TXU”) in 2012, alleging violations of
17   the Fair Credit Reporting Act. After TXU went into bankruptcy in 2014, this Court stayed
18   the case for the duration of those proceedings. Dkt. 58. In July of this year, after nearly
19   four years of radio silence, the Court ordered the parties to show cause why the case
20   shouldn’t be dismissed for failure to prosecute. Dkt. 63. It appears the parties, or at least
21   TXU, had essentially forgotten about the case. Judge Benitez’s Stay Order required TXU
22   to file a status report every 120 days, but TXU filed an initial status report and then
23   proceeded to ignore the status report requirement for the better part of four years.
24            Notwithstanding TXU’s violation of the Court’s order, it now asks this Court to
25   dismiss Chyba’s claims, arguing that she is precluded from continuing this litigation
26   because she failed to timely submit a claim during the bankruptcy, as she was required
27   to do.    The reorganization plan for TXU and its affiliated entities required that any
28   creditors, including Chyba, file a notice of their claims by certain dates. In August 2014,



                                                  -1-
1    Epiq, the bankruptcy claims agent for the TXU bankruptcy, claims to have served Chyba
2    with a copy of the Bar Date Notice, warning that her claims would be barred if she failed
3    to timely submit a claim:
4                    Pursuant to the Bar Date Order and in accordance with
                     Bankruptcy Rule 3003(c)(2), if you or any party or entity who
5                    is required, but fails, to file a proof of claim in accordance with
6                    the Bar Date Order on or before the applicable Bar Date,
                     please be advised that:
7                    (a) YOU WILL BE FOREVER BARRED, ESTOPPED, AND
                          ENJOINED FROM ASSERTING SUCH CLAIM AGAINST
8                         THE DEBTORS (OR FILING A PROOF OF CLAIM WITH
                          RESPECT THERETO);
9
                     (b) THE DEBTORS AND THEIR PROPERTY SHALL BE
10                        FOREVER DISCHARGED FROM ANY AND ALL
                          INDEBTEDNESS OR LIABILITY WITH RESPECT TO OR
11                        ARISING FROM SUCH CLAIM;
                     (c) YOU WILL NOT RECEIVE ANY DISTRIBUTION IN
12                        THESE CHAPTER 11 CASES ON ACCOUNT OF THAT
13                        CLAIM; AND
                     (d) YOU WILL NOT BE PERMITTED TO VOTE ON ANY
14                        PLAN OR PLANS OF REORGANIZATION FOR THE
                          DEBTORS ON ACCOUNT OF THESE BARRED CLAIMS
15                        OR RECEIVE FURTHER NOTICES REGARDING SUCH
16                        CLAIM.

17   Dkt. 73, Ex. A-1 at “Page 288”; see also Garabato Decl., Dkt. 73, Ex. C ¶ 4 (“In August
18   2014, Epiq served Pamela Chyba with the [Bar Date Notice]. In addition to the Bar Date
19   Notice, Epiq served Ms. Chyba with a sample ‘Proof of Claim Form,’ amongst other
20   documents.”).      Despite these warnings, TXU says Chyba never filed a claim.        See
21   Garabato Decl., Dkt. 73, Ex. C ¶ 5 (“Ms. Chyba did not submit a claim.”).
22           Chyba argues in opposition that she did, in fact, submit a claim prior to the Bar
23   Date. See Plaintiff’s Opposition, Dkt. 68 at 4 (“Plaintiff did send the ‘proof of claim’ on
24   October 14, 2014 – plaintiff filled out the provided pamphlet and returned ‘proof of claim’
25   to third party entity.” [sic]).
26           The Court is not in a position to hash out whether Chyba did or did not send in a
27   proof of claim, and a motion to dismiss is the not the appropriate vehicle for weighing
28



                                                    -2-
1    conflicting evidence. If Chyba did send in a claim and the claims administrator ignored it,
2    that’s an issue for the Bankruptcy Court, not this one. The Bankruptcy Court “retain[s]
3    exclusive jurisdiction over all matters arising out of, or related to, the Chapter 11 Cases
4    and the Plan . . . including jurisdiction to: . . . adjudicate, decide, or resolve any motions,
5    adversary proceedings, contested or litigated matters, and any other matters . . . involving
6    a Debtor that may be pending on the Effective Date.” Dkt. 66, Ex. A-2 at Ex. A, p. 110. If
7    Chyba wishes to continue pursuing her claims against TXU, she must therefore do it in
8    the Bankruptcy Court.       TXU’s Motion to Dismiss is GRANTED and this case is
9    DISMISSED WITHOUT PREJUDICE. The Clerk is directed to close the case.
10
11          IT IS SO ORDERED.
12   Dated: December 10, 2018
13                                                  HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
